Mobris, J.
The record in this case contains no grouping of exceptions and assignments of error. Appellants list five “Points on Appeal’'. While this is clearly not in compliance with Rule 19(c) nor G.S. 1-282, we have, nevertheless, considered the one question brought forward by appellants in their brief. They contend that it was error for the Commission not to allow the taking of the deposition requested and that their failure to appeal from the order denying their application does not prevent their raising the question on appeal.
We find no merit in appellants’ contention. The Industrial Commission, while primarily an administrative agency of the State, is constituted a special or limited tribunal to hear and determine matters in dispute between employer and employee in a claim for compensation under the Workmen’s Compensation Act.
“The procedure upon the consideration and determination of a matter within the jurisdiction of the Industrial Commission, agreeable to; the provisions of the act and the rules and regulations promulgated- by the Commission, conforms as near as may be to the procedure in courts generally.” Hanks v. Utilities Co., 210 N.C. 312, 186 S.E. 252
G.S. 97-80 provides that any party to a proceeding under the Act may take the deposition of a witness within or without the State, upon application to the Commission, which deposition shall set forth the materiality of the evidence to be given. They are to be taken “after giving the notice and in the manner prescribed by law for depositions in actions at law” except they are to be directed to the commissioner or deputy commissioner instead of the clerk.
Here, the application for the taking of a deposition was not prior to trial. Two hearings had already been held, at both of which evidence was taken. There was no dispute as to whether there was a passenger in the cab at the time of the accident nor was there any question but that she left the scene. Whether to grant another continuance to allow defendants to take her deposition and to cross-examine the plaintiff for the third time we think was a decision resting in the sound discretion of the commissioner, and we so hold. We find no abuse of discretion.
No error.
Campbell and Britt, JJ., concur.